Exhibit 10.173

LAM RESEARCH CORPORATION (Novellus Systems, Inc.)

2011 Stock Incentive Plan (As Amended)

Nonstatutory Stock Option Agreement

Pursuant to the terms of the 2011 Stock Incentive Plan (As Amended) (the “Plan”)
Lam Research Corporation, a Delaware corporation (the “Company”), hereby grants
Options to [Insert] (the “Optionee”) on the terms and conditions as set forth in
this Nonstatutory Stock Option Agreement (the “Agreement”) and the Plan.
Capitalized terms used but not defined in this Agreement shall have the meaning
specified in the Plan. The Options are granted on [Insert] (the “Grant Date”).

NOW, THEREFORE, it is hereby agreed as follows:

1. Award of Options. Subject to the terms and conditions of this Agreement and
the Plan (the terms of which are incorporated herein by reference) and effective
as of the date set forth above, the Company hereby grants to the Optionee
[Insert] Options to purchase a total of [Insert] Shares at the exercise price of
[Insert] (the “Exercise Price”) for each Share granted under this Option.

2. Nature of the Option. This Option is intended by the Company and the Optionee
to be a nonstatutory stock option, and does not qualify for any special tax
benefits to the Optionee. This Option is not an Incentive Stock Option.

3. Vesting/Exercise of Option.

(a) Subject to the terms and conditions of this Agreement and provided that the
Optionee continues to provide Service (as defined in Section 6 below) to the
Company (or any Related Entity) through the applicable date. This Option shall
vest and become exercisable during its term as follows:

 

  (i) [Insert] of the Shares shall vest and become exercisable on [Insert];

[Insert] of the Shares shall vest and become exercisable on [Insert];

[Insert] of the Shares shall vest and become exercisable on [Insert];

[Insert] of the Shares shall vest and become exercisable on [Insert];

such that all Shares available under the option are vested and exercisable no
later than [Insert].

 

  (ii) This Option may not be exercised for a fraction of a Share.

 

  (iii) In the event of Optionee’s death, Disability or other termination of
employment or consulting relationship, the vesting and exercisability of the
Shares is governed by Sections 6, 7 and 8 below. Notwithstanding anything to the
contrary, if the Optionee has an employment or change of control agreement with
the Company that provides for more favorable exercise periods under the
circumstances set forth in Sections 6, 7 and 8 below, such provisions shall
apply.



--------------------------------------------------------------------------------

(b) This Option is exercisable by delivery of an exercise notice or in such
other form as permitted generally by the Company and designated by the Company
(the “Exercise Notice”), which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be completed by the Optionee and delivered to the Administrator of
the Company. The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares. This Option shall be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by such aggregate Exercise Price.

(c) This Option may not be exercised more than seven (7) years from the date of
grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Agreement.

(d) In the event of a Change of Control of the Company, the Options are governed
by Section 11 of the Plan.

4. Method of Payment. Unless otherwise determined by the Administrator in
accordance with Section 7 or otherwise of the Plan, payment of the exercise
price shall be made by cash, cash equivalent, through a cashless exercise
program, or pursuant to a net exercise program (which may be required by the
Administrator).

5. Restrictions on Exercise. This Option may not be exercised if the issuance of
Shares upon exercise or the method of payment of consideration for such Shares
would constitute a violation of any applicable federal or state securities or
other law or regulation, or the requirement of any stock exchange on which the
Company’s shares may be listed for trading at the time of issuance. The
inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance of any
Company Share hereby shall relieve the Company of any liability with respect to
the non-issuance of the Company Share as to which such approval shall not have
been obtained. The Company, however, shall use its reasonable efforts to obtain
all such approvals.

6. Termination of Status as an Employee or Consultant and Leave of Absence.

(a) For purposes of this Agreement, Continuous Service shall mean the
performance of services for the Company (or any Related Entity) in the capacity
of an Employee and shall be considered terminated on the last day the Optionee
is on payroll (“Service”).

 

2



--------------------------------------------------------------------------------

(b) If Optionee’s Service to the Company (or any Related Entity) terminates for
any reason (whether voluntary or involuntary, with or without cause) other than
as a result of Disability or death, Optionee may, but only within ninety
(90) days after the date such Service terminates and in no event beyond the
Expiration Date, exercise this Option to the extent that the Options had vested
and Optionee was entitled to exercise the Options at the date such Service
terminated; provided that if such termination is not for cause and at the date
of such termination the Optionee is at least 55 years old and has completed at
least five (5) years of Service (a “retirement”), the 90-day post termination
exercise period shall be extended by an additional 21 months and in no event
beyond the Expiration Date (such extended period being called the “Retirement
Extended Period”). Notwithstanding anything above to the contrary, if at any
time during the Retirement Extension Period, the Optionee directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, shareholder (other than of a mutual fund owning an interest in a
company that engages or assists any third party in engaging in any business
competitive with the Company (or any Affiliate)), corporate officer, director or
in any other capacity, engages or assists any third party in engaging in any
business competitive with the Company (or any Affiliate); then all outstanding
unvested portions of the Option shall immediately terminate and all outstanding
vested unexercised portions of the Option shall immediately terminate. To the
extent that certain Options had not vested or Optionee was not entitled to
exercise this Option at the date such Service ceased, or if Optionee does not
exercise this Option within the time specified herein, the Option shall be
cancelled by the Company.

(c) As of the 31st (or 91st if reemployment is guaranteed by statute or
contract) day of a leave of absence, vesting of the Options will be suspended
and vesting credit will no longer accrue, unless otherwise determined by the
Administrator or required by contract or statute. If the Optionee returns to
Service immediately after the end of an approved leave of absence, vesting
credit shall continue to accrue from that date of continued Service.

7. Disability of Optionee. If Optionee’s Service with the Company (or a Related
Entity) terminates as a result of a Disability, Optionee may, but only within
twelve (12) months from the date of termination of Service, exercise the Option
to the extent Optionee was entitled to exercise it at the date of such
termination of Service and in no event beyond the Expiration Date. To the extent
that the Shares had not vested or Optionee was not entitled to exercise the
Option at the date of termination of Service, or if Optionee does not exercise
this Option within the time specified herein, the Option shall be cancelled by
the Company.

8. Death of Optionee. In the event of the death of Optionee, if, at the time of
death, the Optionee was an Employee or Company Director and had been in
continuous status since the Grant Date, the Option may be exercised at any time
within twelve (12) months following the date of death by the personal
representative of the Optionee’s estate or by a person to whom the Option was
transferred pursuant to the Optionee’s will or in accordance with the laws of
descent and distribution, but only to the extent the Option had vested and was
exercisable as of the date of Optionee’s death and in no event beyond the
Expiration Date.

9. Restriction on Transferability. Prior to exercise and delivery of the Shares,
neither the Options, nor the Shares or any beneficial interest therein, may be
sold, transferred, pledged, assigned, or otherwise alienated at any time. Any
attempt to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above, distribution can be made pursuant to will, the laws
of descent and distribution, and if provided by the Administrator, intra-family
transfer instruments, or to an inter vivos trust, or as otherwise provided by
the Administrator. The terms of this Agreement shall be binding upon the
executives, administrators, heirs, successors and assigns of the Optionee.

 

3



--------------------------------------------------------------------------------

10. Tax Requirements. Regardless of any action the Company or the Optionee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee (“Tax-Related
Items”), the Optionee acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Optionee’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting, exercise/settlement of the Option, the issuance of Shares upon
settlement of the Option, the subsequent sale of Shares acquired pursuant to
such issuance and the receipt of any dividends and/or any dividend equivalents;
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Option to reduce or eliminate the Optionee’s
liability for Tax-Related Items or achieve any particular tax result.

Prior to any relevant taxable or tax withholding event, the Optionee will pay or
make adequate arrangements satisfactory to the Company (in the Company’s sole
discretion) to satisfy all withholding obligations. In this regard, in those
cases where no such prior arrangement has been made (or where the amount of
money provided is insufficient to satisfy the applicable obligations) the
Optionee authorizes the Company and/or the Employer, in their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Optionee’s wages or other
cash compensation paid to the Optionee; (ii) withholding from proceeds of the
sale of Shares acquired upon exercise of the Option through a sale arranged by
the Company (on the Optionee’s behalf pursuant to this authorization); or
(iii) withholding in Shares to be issued upon exercise of the Option.

If the Optionee’s obligation is satisfied as described in (ii) of this Section,
the Company will endeavor to only sell only the number of Shares required to
satisfy the Optionee’s obligations for Tax-Related Items; however the Optionee
agrees that the Company may sell more Shares than necessary to cover the
Tax-Related Item, and that in such event, the Company will reimburse the
Optionee for the excess amount withheld, in cash and without interest. If the
Optionee’s obligations are satisfied as described in (iii) of this Section, the
Company shall withhold a number of Shares otherwise deliverable at exercise
having a Fair Market Value sufficient to satisfy the statutory minimum (or such
higher amount as is acceptable without adverse accounting consequences) of the
Optionee’s estimated tax obligations. The Optionee is deemed to have been issued
the full number of Shares subject to the exercise, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Optionee’s participation in the Plan.

The Optionee shall pay to the Employer any amount of Tax-Related Items that the
Employer may be required to withhold as a result of the Optionee’s participation
in the Plan that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares, if the Optionee fails to comply with the Optionee’s obligations in
connection with the Tax-Related Items.

Further, in consideration of the grant of Options, no claim or entitlement to
compensation or damages arises if, in satisfying the Optionee’s (and/or the
Employer’s) obligation for Tax-Related Items, the Company and/or the Employer
withholds an amount in excess of the amount legally required to be withheld, the
Optionee irrevocably releases the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
the Optionee shall be deemed irrevocably to have waived his or her entitlement
to pursue such claim or damages.

 

4



--------------------------------------------------------------------------------

11. No Employment Rights. The award of the Options pursuant to this Agreement
shall not give the Optionee any right to continued service with the Company or a
Related Entity and shall not interfere with the ability of the Employee to
terminate the Optionee’s Service with the Company at any time with or without
cause.

12. Severability. The provisions of this Agreement are severable and if all or
any part of this Agreement or the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
invalidate any portion of this Agreement or the Plan not declared to be unlawful
or invalid. Any Section of this Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

13. Rights as Shareholder. The Optionee shall not have voting, dividend or any
other rights as a shareholder of the Company with respect to the Options. Upon
exercise of the Optionee’s Options into Shares (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), the Optionee will obtain full voting, dividend and other rights as a
shareholder of the Company.

14. Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator shall be final and binding upon the
Optionee, the Company, and all other interested persons. No Administrator shall
be personally liable for any action, determination, or interpretation made in
good faith with respect to the Plan or this Agreement.

15. Effect on Other Employee Benefit Plans. The value of the Options granted
pursuant to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Optionees’s benefits
under any employee benefit plan sponsored by the Company or any Related Entity,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any Related
Entity’s employee benefit plans.

16. Nature of the Grant. In accepting the Options, the Optionee acknowledges
that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;

(b) the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options, or benefits in
lieu of Options even if Options have been awarded repeatedly in the past;

 

5



--------------------------------------------------------------------------------

(c) all decisions with respect to future grants of Options, if any, will be at
the sole discretion of the Company;

(d) the Optionee’s participation in the Plan is voluntary;

(e) Options that do not constitute compensation of any kind for services
rendered to the Company or to the Employer, and Options are outside the scope of
the Optionee’s employment contract, if any;

(f) Options are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any overtime, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;

(g) in the event that the Optionee is not an Employee, the grant of Options will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the grant of Options will not be interpreted to form
an employment contract with the Employer or any Related Entity;

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) if the Optionee receives Shares upon exercise of the Options, the value of
such Shares may increase or decrease in value;

(j) in consideration of the grant of Options, no claim or entitlement to
compensation or damages arises from termination of the Options or diminution in
value of the Options or Shares received upon vesting of Options resulting from
termination of the Optionee’s Service to the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Optionee irrevocably releases the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
the Optionee shall be deemed irrevocably to have waived his or her entitlement
to pursue such claim.

17. Data Privacy Notice and Consent. The Optionee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this Agreement by and
among, as applicable, the Employer, the Company and Related Entities for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan.

The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in the Optionee’s favor, for the purpose of implementing, administering and
managing the Plan (“Data”).

 

6



--------------------------------------------------------------------------------

The Optionee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Optionee’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Optionee’s country. The Optionee understands that the
Optionee may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon exercise of
the Options may be deposited. The Optionee understands that Data will be held
only as long as is necessary to implement, administer and manage his or her
participation in the Plan. The Optionee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. The Optionee understands, however, that
refusal or withdrawal of consent may affect his or her ability to participate in
the Plan. For more information on the consequences of his or her refusal to
consent or withdrawal of consent, the Optionee understands that he or she may
contact his or her local human resources representative.

18. Amendment of Agreement. This Agreement may be amended only by a writing
which specifically states that it amends this Agreement. Notwithstanding the
foregoing, this Agreement may be amended unilaterally by the Committee by a
writing which specifically states that it is amending this Agreement, so long as
a copy of such amendment is delivered to the Optionee, and provided that no such
amendment adversely affects the rights of the Optionee. Limiting the foregoing,
the Committee reserves the right to change, by written notice to the Optionee,
the provisions of the Options or this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, or, to the extent permissible under the Plan (including, but
not limited to, Sections 10, 11 and 13 of the Plan).

19. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Stock Administrator.
Any notice to be given to the Optionee shall be addressed to the Optionee at the
address listed in the Employer’s records. By a notice given pursuant to this
Section, either party may designate a different address for notices. Any notice
shall have been deemed given when actually delivered.

20. Construction. The Options are being issued pursuant to the Plan and are
subject to the terms of the Plan. A copy of the Plan is available upon request
during normal business hours at the principal executive offices of the Company.
To the extent that any provision of this Agreement violates or is inconsistent
with a provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.

 

7



--------------------------------------------------------------------------------

21. Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Agreement constitute the entire agreement of the Company and the Optionee
with respect to the subject matter hereof and, unless indicated otherwise
herein, supersede in their entirety all prior undertakings and agreements of the
Company and the Optionee with respect to the subject matter hereof.

22. Language. If the Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Options granted under the Plan and
participation in the Plan or future Options that may be granted under the Plan
by electronic means or to request the Optionee’s consent to participate in the
Plan by electronic means. The Optionee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

24. Miscellaneous.

(a) The Company has established the Plan voluntarily, it is discretionary in
nature and the Board may terminate, amend, or modify the Plan at any time;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect the Optionee’s rights under this Agreement,
without the Optionee’s written approval unless such termination, amendment, or
modification of the Plan is necessary in order to comply with any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision or as otherwise permissible under the Plan (including, but not
limited to, Sections 10, 11 and 13 of the Plan).

(b) All obligations of the Company under the Plan and this Agreement in a Change
of Control shall be governed by the Plan.

(c) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to its principles of conflict of laws.

25. Acceptance of Terms and Conditions. By accepting the terms and conditions
applicable to the Option, the Optionee agrees to abide by all of the governing
terms and provisions of the Plan and this Agreement. Additionally, the Optionee
acknowledges having read and understood the terms and conditions of the Plan and
this Agreement and has had an opportunity to obtain the advice of counsel prior
to accepting this Agreement. The Optionee must accept his or her agreement to
abide by the terms and conditions of the Plan and Agreement by executing this
Agreement electronically or, if otherwise instructed by the Company, by printing
and signing a paper copy of this Agreement and returning it to the appropriate
Company representative. In addition, the exercise of this Option shall be
considered an additional acknowledgment of the terms and conditions contained in
the Plan and Agreement.

* * * * *

 

8



--------------------------------------------------------------------------------

OPTIONEE SIGNATURE

 

PRINTED NAME

 

DATE

 

 

9